DETAILED ACTION

1.	This Office Action is in response to an application filed on Feb. 11, 2020. The original filing includes claims 1-19. Therefore, Claims 1-19 are presented for examination. Now claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
3.	The drawings filed on Feb. 11, 2020 are accepted.

Priority
4.	Applicant Claims NO priority on the instant application.
 
Oath/Declaration
5.	For the record, the Examiner acknowledges that the Oath/Declaration submitted on Feb. 11, 2020 has been accepted.

Information Disclosure Statement
6.	The information disclosure statements (IDSs) submitted on 02/11/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto. 

Claim Objections
7.	 Claim 9 is objected for informalities in drafting claim 9, the claim should be depending to previous claims, and the claim does not indicate dependency to correct independent claim (claim 8). Examiner suggest the limitation “The security system of claim 1” to “The security system of claim 8” as replacement limitation. However examiner for purpose of examination consider claim 9 depending to claim 8. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 13, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
9.	Claims 1 (lines 6-8), 2 (line 2), 13 (2, 3, and 5), 18 (2, 3, and 5), and 19 (line 7) recite “the domain controller”; and each lacks antecedent basis.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later . 

14.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. CN 106953796 A hereinafter “Guo” Published Jul. 14, 2017 in view of Overby et al. US 2019/0379682 hereinafter “Overby” Published Dec. 12, 2019. 

Regarding claim 1, Guo teaches: A security system for a vehicle network (Guo, see the title and abstract), the security system comprising: a gateway connected to a first domain through an Ethernet connection and a CAN bus (Guo, see second page second paragraph under BACKGROUND referring to FIG. 1, the system received CAN message, Ethernet message wherein through gateway through mobile network; that reads on applicant’s limitations), wherein the first domain includes a first domain controller (Guo, see second page second paragraph under BACKGROUND referring to FIG. 1, the electronic control unit nodes B-CAN network section in CAN message; that reads on applicant’s limitations );
the Ethernet connection and the CAN bus is connected to the first domain controller (Guo, see second page under Inventive concepts 6th paragraph, “said control module is further used for, according to said first target data message from the Ethernet message is converted into a CAN message” that reads on applicant’s limitations);
	wherein the first domain controller is configured to receive a first and second message
from the gateway (Guo, see page 5 lines 4-15, “wherein the security gateway comprises one or more CAN bus interface, a first communication interface, a second communication interface and a control module; wherein said one or more CAN bus interface is respectively connected with said one or more CAN bus; the first communication interface and the second communication interface respectively connected with vehicle mounted information system electronic control unit of the vehicle; the control module is used for obtaining the data message to be sent from the one or more CAN bus through said one or more CAN bus interface, and through the first communication interface the data message transmission ;

wherein the domain controller is configured to compare the first and second message via a processor of the domain controller (Guo, see page 5 lines 4-15, “the control module is further used for the first target data packet according to the second communication interface receives the message period and message content, judging whether the vehicle mounted information system electronic control unit whether a malicious attack, and the vehicle mounted information system electronic control unit by the malicious attack, it is disconnected from the vehicle mounted information system electronic control unit connection”); and 
Guo does not explicitly disclose: wherein the first and second message is marked as valid by the domain controller, via the processor, only when the first and second message match
However Overby teaches: wherein the first and second message is marked as valid by the domain controller, via the processor, only when the first and second message match (Overby, see ¶¶ [0146-0155] where discloses a first register configured to store a message identifier (ID) of   Controller Area Network (CAN) message, a second register configured to store a reference message ID, at least one logic gate coupled to the first register and the second register and configured to generate an output signal indicative of a result of a comparison between the message ID of the CAN message and the reference message ID and an interference circuit configured to, responsive to the output signal, perform corruption of the CAN message being transmitted on a CAN bus, wherein the corruption is performed based on the result of the comparison that the message ID matches the reference message ID, and this may be used to detect a malicious communication over the CAN bus, and the output signal indicates an invalid message ID which is found on the CAN bus), “when an invalid message ID is found 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo with the teaching of Overby because the use of Overby’s idea (Overby, see ¶ [0004]) could provide Guo (Guo, abstract) the ability to perform in a window of time to detect corruption of the messages by comparing the message ID of the CAN message to reference message ID to determine to block or allow on the CAN bus, “The reference message ID register(s) 906 include a list of message IDs the message blocking circuit 902 may use to determine whether to block the CAN message from the CAN bus 710” (Overby, ¶ [0150]).

Regarding claim 2, the combination of Guo and Overby teach all the limitations of claim 1. Overby further teaches: wherein the first and second message is marked as invalid by the domain controller only when the first and second message do not match (Overby, see ¶¶ [0146 and 0155], “raising arbitration when an invalid message ID is found on the CAN bus and corrupting the CRC field of the CAN message to raise an Error Flag on the CAN Bus”; “Raising the arbitration mechanism when the output signal indicates an invalid CAN message is being transmitted on the CAN bus 710 may effectively corrupts the CRC field. This will raise an Error Flag on the CAN Bus 710”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo with the teaching of Overby because the use of Overby’s idea (Overby, see ¶ [0004]) could provide Guo (Guo, 

Regarding claim 3, the combination of Guo and Overby teach all the limitations of claim 1. Guo further teaches: wherein the first message is sent via the CAN bus (Guo, see page 2 Invention contents paragraph 6, “the data message is to be sent from CAN bus”).

Regarding claim 4, the combination of Guo and Overby teach all the limitations of claim 3. Guo further teaches: wherein the second message is sent via the Ethernet connection (Guo, see page 2 Invention contents paragraph 7, “according to the data message to be sent through Ethernet message”).

Regarding claim 5, the combination of Guo and Overby teach all the limitations of claim 4. Guo further teaches: wherein the at least one electronic control unit is directly connected to the first domain controller and the gateway via the CAN bus (Guo, see page 2 Invention contents paragraphs 1-3, “Gateway comprises control area network CAN bus, electronic control unit …”).

Regarding claim 6, the combination of Guo and Overby teach all the limitations of claim 5. Guo further teaches: further comprising a second domain including a second domain controller, wherein the first domain controller is directly connected to the second domain controller via an auxiliary CAN bus (Guo, see page 2 Invention contents paragraphs 1-3 and 6, “Gateway comprises control area network CAN bus, electronic control unit …”; the sending data 

Regarding claim 7, the combination of Guo and Overby teach all the limitations of claim 1. Guo further teaches: wherein the CAN bus is a CAN-FD (Guo, see page 8 paragraph 7, “CAN bus interface/CAN-FD bus interface …”).

15.	Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. US 2019/0394089 hereinafter “Barrett” Published Dec. 26, 2019 in view of Jun et al. US 2017/0070488 hereinafter “Jun” Published Mar. 09, 2017. 


Regarding claim 8, Barrett teaches: A security system for a vehicle network (Barrett, see the title and abstract), the security system comprising: a gateway connected to a first domain through an Ethernet connection and a CAN bus, wherein the first domain includes a first domain controller; the Ethernet connection and the CAN bus is connected to the first domain controller (Barrett, see FIG. 1, items 105, 110, 120, 130, 133, 135, and 100 Mbps Ethernet and related texts along with ¶ [0071]; also see ¶ [0017], that reads on applicant’s limitations); 
Barrett does not explicitly disclose: the first domain controller is configured to receive a first message and a first portion of an authentication key attached to said first message; the first domain controller is configured to receive a second message and a second portion of an authentication key attached to said second message; and wherein the first domain controller is configured to decrypt the first and second message, via a processor, only when the domain controller receives the first and second portion of the authentication key 
However Jun teaches: the first domain controller is configured to receive a first message and a first portion of an authentication key attached to said first message; the first domain controller is configured to receive a second message and a second portion of an authentication key attached to said second message (Jun, see FIG. 1 and FIG. 4 items 10, 300, and S503-S517 ; and wherein the first domain controller is configured to decrypt the first and second message, via a processor, only when the domain controller receives the first and second portion of the authentication key (Jun, see ¶¶ [0022-0024 and 0060-0068] where discloses decrypting the second message using the new public key to extract the new ID when an ID included in an arbitration field of the second message is included in a stored list of receivable IDs, wherein the list of receivable IDs may be updated using the determined offset by calculating a difference value between the existing ID and the new ID); also see claim 11 of Jun).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Barrett with the teaching of Jun because the use of Jun’s idea (Jun, see abstract) could provide Barrett (Barrett, abstract) the ability to perform secure communication by generating key throughout communication with new ID to each controller connected to the vehicle gateway that each key decrypting the encrypted portion of the message, “controlling secure vehicle communication in a controller connected to a vehicle gateway includes: receiving a first message including a new public key allocated to a network corresponding to the controller, receiving a second message including a new ID corresponding to the controller, decrypting the second message using the new public key to extract the new ID when an ID included in an arbitration field of the second message is included in a stored list of receivable IDs” (Jun, ¶ [0022]).

Regarding claim 9, the combination of Barrett and Jun teach all the limitations of claim 8. Jun further teaches: wherein the first and second portion of the authentication key combines into a complete authentication key (Jun, see ¶¶ [0017-0018 and 0068], “The second message may include an arbitration field, a data field and a cyclic redundancy check (CRC) field, an existing ID of the controller may be inserted into the arbitration field, and the new ID may be inserted into the data field”; “The data field and the CRC field may be encrypted using the new public key”; “transmitting end may encrypt the CAN frame using the new public key, and then carry the encrypted CAN frame on the bus. A receiving end may decrypt the encrypted CAN frame using the new public key” that reads on applicant’s limitations).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Barrett with the teaching of Jun because the use of Jun’s idea (Jun, see abstract) could provide Barrett (Barrett, abstract) the ability to perform secure communication by generating key throughout communication with new ID to each controller connected to the vehicle gateway that each key decrypting the encrypted portion of the message, “controlling secure vehicle communication in a controller connected to a vehicle gateway includes: receiving a first message including a new public key allocated to a network corresponding to the controller, receiving a second message including a new ID corresponding to the controller, decrypting the second message using the new public key to extract the new ID when an ID included in an arbitration field of the second message is included in a stored list of receivable IDs” (Jun, ¶ [0022]).

Regarding claim 10, the combination of Barrett and Jun teach all the limitations of claim 8. Barrett further teaches: wherein first domain includes at least one electronic control unit is directly connected to the first domain controller and the gateway via the CAN bus (Barrett, see FIG. 1 items 103, 113, 123, 143, and 153 along with ¶¶ [0021 and 0025], “The network nodes can include ECUs (e.g., ECUs 103, 113, 123, 143, 153), domain controllers (DCs, e.g., DCs 133)”; “the internal 

Regarding claim 12, the combination of Barrett and Jun teach all the limitations of claim 8. Barrett further teaches: further comprising a second domain including a second domain controller, wherein the first domain controller is directly connected to the second domain controller via an auxiliary CAN bus (Barrett, see FIG. 1 items 103, 113, 123, 143, and 153 along with ¶¶ [0021 and 0025], “The network nodes can include ECUs (e.g., ECUs 103, 113, 123, 143, 153), domain controllers (DCs, e.g., DCs 133)”; “the internal network 100 includes a connectivity domain 105, an in-vehicle experience domain 110, a driver replacement domain 120, a body and comfort domain 130, and a powertrain and vehicle dynamics domain 140. The connectivity domain 105 includes network nodes such as one or more of an antenna 115, a telematics unit 125, a central gateway 135, or an on-board diagnostics port 145 … The connectivity domain 105 can also provide communications between many functional domains and network nodes (e.g., ECUs) of the internal network 150, for example, through an Ethernet switch 131 connected to the central gateway 135” that reads on applicant’s limitations).

16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. US 2019/0394089 hereinafter “Barrett” Published Dec. 26, 2019 in view of Jun et al. US 2017/0070488 hereinafter “Jun” Published Mar. 09, 2017 further in view of Guo et al. CN 106953796 A hereinafter “Guo” Published Jul. 14, 2017. 
Regarding claim 11, the combination of Barrett and Jun teach all the limitations of claim 8. The combination of Barrett and Jun do not explicitly disclose: wherein the CAN bus is a CAN-FD
 However Guo teaches: wherein the CAN bus is a CAN-FD (Guo, see page 8 paragraph 7, “CAN bus interface/CAN-FD bus interface …”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Barrett and Jun with the teaching of Guo because the use of Guo’s idea (Guo, see abstract) could provide Barrett (Barrett, abstract) in view of Jun (Jun, abstract) the ability to transmit larger payload with flexible data rate for automobile technology that is more complex and multifunctional in a more secure communication, “an Ethernet bus (data transmission speed is 100 Mbps) 16, CAN bus (the data transmission rate is 500 Kbps) or CAN-FD bus 17 (data transmission speed is 2 Mbps) is connected” (Jun, ¶ [0022]).

17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. US 2019/0394089 hereinafter “Barrett” Published Dec. 26, 2019 in view of Jun et al. US 2017/0070488 hereinafter “Jun” Published Mar. 09, 2017 further in view of Overby et al. US 2019/0379682 hereinafter “Overby” Published Dec. 12, 2019. 

Regarding claim 13, the combination of Barrett and Jun teach all the limitations of claim 8. The combination of Barrett and Jun do not explicitly disclose: wherein the first domain controller is configured to receive the first and second message from the gateway, wherein the domain controller is configured to compare the first and second message via a processor of the domain controller; and wherein the first and second message is marked as valid by the domain controller, via the processor, only when the first and second message match
 However Overby teaches: wherein the first domain controller is configured to receive the first and second message from the gateway, wherein the domain controller is configured to compare the first and second message via a processor of the domain controller; and wherein the first and second message is marked as valid by the domain controller, via the processor, only when the first and second message match (Overby, see ¶¶ [0146- 0147 and 0155], and claims 14-16: a first register configured to store a message identifier (ID) of a Controller Area Network (CAN) message, a second register configured to store a reference message ID, at least one logic gate coupled to the first register and the second register and configured to generate an output signal indicative of a result of a comparison between the message ID of the CAN message and the reference message ID and an interference circuit configured to, responsive to the output signal, perform corruption of the CAN message being transmitted on the CAN bus, wherein the corruption is performed based on the result of the comparison that the message ID matches the reference message ID, and this may be used to detect a malicious communication over the CAN bus, and the output signal indicates an invalid message ID which is found on the CAN bus).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Barrett and Jun with the teaching of Overby because the use of Overby idea (Overby, see ¶ [0004]) could provide Barrett (Barrett, abstract) in view of Jun (Jun, abstract) the ability to perform in a time window to detect corruption of the messages by comparing the message ID of the CAN message to reference message ID to determine to block or allow on the CAN bus, “The reference message ID register(s) 906 include a list of message IDs the message blocking circuit 902 may use to determine whether to block the CAN message from the CAN bus 710” (Overby, ¶ [0150]).

Allowable subject matter
18.	Claims 14-19 are objected to as being allowable. The detail reason for allowance will be furnished upon allowance of the application.
 
Examiner note:
19.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciftci et al. US 2021/0209388, disclose providing a method of analyzing a portrait video for indicia of synthetic origin.
Lee et al. MDPI sensors, “Design of a FlexRay/Ethernet Gateway and Security
Mechanism for In-Vehicle Networks” disclose a gateway for the FlexRay and Ethernet interface design using an FPGA hardware core and a CPU software core is proposed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437